J-S11018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    AMBER BANE                                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ANDREA BANE AND JONATHAN                   :   No. 1043 WDA 2021
    JULIAN                                     :

                Appeal from the Order Entered August 20, 2021
     In the Court of Common Pleas of Greene County Civil Division at No(s):
                             A.D. No. 120 of 2017


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY OLSON, J.:                             FILED: May 3, 2022

        Appellant, Amber Bane (hereinafter “Maternal Grandmother”), appeals

from the order entered on August 20, 2021. We quash this appeal.

        On August 6, 2021, Jonathan Julian (hereinafter “Father”) filed a petition

for contempt against Maternal Grandmother. Father claimed that, on July 9

and 28, 2021, the trial court entered orders relating to a visit between his

minor child, J.B. (hereinafter “Child”),1 and Maternal Grandmother.           The

orders directed that Maternal Grandmother return Child to Father at noon on

July 31, 2021. See Father’s Petition for Contempt, 8/6/21, at 2.

        According to Father’s petition, Maternal Grandmother violated the

orders when she refused to return Child at the court-ordered time. Father

____________________________________________


1   Child was born in September 2016.
J-S11018-22



requested that the trial court hold Maternal Grandmother in contempt of court

for violating the orders and order that she reimburse Father for the

“unnecessary out of pocket costs” Father incurred as a result of the missed

exchange. Id. at 3. The trial court scheduled a hearing on Father’s contempt

petition for August 18, 2021. Trial Court Order, 8/10/21, at 1.

      There is no record that an evidentiary hearing occurred on August 18,

2021. Indeed, Maternal Grandmother declares that, in place of a hearing,

“[t]he trial court had a discussion with [Maternal Grandmother].” Maternal

Grandmother’s Brief at 7. At the conclusion of the discussion, the trial court

entered the following order:

        AND NOW, this 18th day of August, 2021, this matter comes
        before the [trial court] on petition for contempt.      The
        contempt centers around the failure of [Maternal
        Grandmother] to return [Child] on the date of July 31, 2021
        as directed by [the trial court]. . . . We find [Maternal
        Grandmother] in contempt for failing to abide by that order,
        and sanction as follows:

        1. [Maternal Grandmother] will be responsible for all
        attorney’s fees generated by [Father’s] need for
        representation regarding both the motion for special relief
        presented on July 28, 2021, and the fees related to this
        petition for contempt and motion for special relief.

        2. [Maternal Grandmother] will also be required to reimburse
        the travel costs for the parental grandmother’s travel from
        the State of Georgia to the exchange location in North
        Carolina on July 31, 2021.

        3. [Maternal Grandmother] shall also be responsible for any
        travel expenses incurred related to [Child’s] return to Hawaii
        which was anticipated to occur after the July 31, 2021
        exchange but did not due to [Maternal Grandmother] failing
        to return [Child].

                                    -2-
J-S11018-22



        4. All of these costs should be requested and documented to
        the [trial court] with copies provided to counsel within 15
        days of today’s date.

        5. If counsel wishes the [trial court] to make a further review
        beyond the review the [trial court] has already indicated it
        will make, or they wish to present argument relating to the
        costs, upon request a hearing will be scheduled. . . .

Trial Court Order, 8/20/21, at 1-2.

      Maternal Grandmother immediately filed a notice of appeal from the trial

court’s August 20, 2021 order. On November 12, 2021, we issued a rule upon

Maternal Grandmother to show cause as to why this appeal should not be

quashed, as it was taken from a non-appealable, interlocutory order. See

Order, 11/12/21, at 1. Maternal Grandmother responded to the rule to show

cause and claimed that we have jurisdiction over this appeal, as the August

20, 2021 order “constitute[s] a final order.”        Maternal Grandmother’s

Response to Rule to Show Cause, 11/19/21, at 3.

      Since Maternal Grandmother responded to the rule to show cause order,

we discharged the order.     Order, 12/8/21, at 1.      However, this Court’s

discharge order notified Maternal Grandmother that “this is not a final

determination as to the propriety of the appeal” and that the jurisdictional

issue “may be revisited by the panel assigned to decide the merits of [the]

case.” Id. We now quash this appeal.

      Although no party raises the issue of jurisdiction, “we may nevertheless

raise the issue [] sua sponte.” Commonwealth v. Blystone, 119 A.3d 306,

311 (Pa. 2015) (footnote and citation omitted). “As a general rule, this Court


                                      -3-
J-S11018-22



has jurisdiction only over appeals taken from final orders.” Angelichio v.

Myers, 110 A.3d 1046, 1048 (Pa. Super. 2015) (citation omitted). “An order

of contempt is final and appealable when the order contains a present finding

of contempt and imposes sanctions.” In re K.K., 957 A.2d 298, 303 (Pa.

Super. 2008); Takosky v. Henning, 906 A.2d 1255, 1258 (Pa. Super. 2006)

(“[i]t is well settled that unless sanctions or imprisonment is imposed, an

[o]rder declaring a party to be in contempt is held to be interlocutory and not

appealable”).

       In this case, the trial court’s August 20, 2021 order “contain[ed] a

present finding of contempt.” See Trial Court Order, 8/20/21, at 1. However,

the August 20, 2021 order did not “impose[] sanctions” against Maternal

Grandmother, as the amount in question was undetermined. To be sure, the

subject order contemplated further proceedings where the trial court would

evaluate, calculate, and impose monetary sanctions against Maternal

Grandmother. See id. at ¶¶ 1-5. In following, since the August 20, 2021

order did not “impose[] sanctions” against Maternal Grandmother, the order

is not final and appealable.2 We must, therefore, quash this appeal.
____________________________________________


2 While interlocutory orders are appealable in certain circumstances, none of
those circumstances apply to the case at bar. Our Supreme Court has
explained:

       in addition to an appeal from final orders of the Court of Common
       Pleas, our rules provide the Superior Court with jurisdiction in the
       following situations: interlocutory appeals that may be taken as of
       right, Pa.R.A.P. 311; interlocutory appeals that may be taken by



                                           -4-
J-S11018-22



       Appeal quashed.




____________________________________________


       permission, Pa.R.A.P. [312]; appeals that may be taken from a
       collateral order, Pa.R.A.P. 313; and appeals that may be taken
       from certain distribution orders by the Orphans' Court Division,
       Pa.R.A.P. 342.

Commonwealth v. Garcia, 43 A.3d 470, 478 n.7 (2012) (quotation marks
omitted).

Here, the challenged order is not defined as appealable as of right (per
Pa.R.A.P. 311), Maternal Grandmother did not ask for or receive permission
to appeal the interlocutory order (per Pa.R.A.P. 312), the appeal is not from
a distribution order (per Pa.R.A.P. 342), and Maternal Grandmother has not
provided this Court with any argument as to whether – or how – the order
could satisfy the collateral order doctrine (per Pa.R.A.P. 313).


                                           -5-
J-S11018-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2022




                          -6-